Citation Nr: 9931461	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 7, 1995?



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968, and from March 1974 to May 1982.  The veteran served in 
combat in Vietnam, and he was twice wounded in action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 10 percent disability evaluation, 
effective December 7, 1995, the date the veteran filed his 
claim for service connection for PTSD.  In an August 1998 
rating decision, the RO assigned a 30 percent disability 
evaluation, effective June 13, 1998, the date of a VA 
examination which showed an increased in the severity of the 
service-connected PTSD.


FINDINGS OF FACT

1.  For the period from December 7, 1995 to June 12, 1998, 
the veteran's PTSD was productive of mild social and 
industrial impairment; and by occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and an ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

2.  During the period since June 13, 1998, the veteran's PTSD 
has been productive of occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's PTSD from the period from December 7, 1995 
to June 12, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for an evaluation of 50 percent for the 
veteran's PTSD for the period on and after June 13, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Laws and Regulations

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.

In a June 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective December 7, 1995, the date the veteran 
filed a claim for service connection for PTSD.  In an October 
1997 statement submitted by the veteran, he argued that his 
PTSD was more severely disabling than the current 10 percent 
evaluation reflects.  Subsequently, in an August 1998 rating 
decision, the RO awarded a 30 percent evaluation for the 
service-connected PTSD, effective June 13, 1998, the date of 
a recent VA examination.

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time since the initial effective date based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the 30 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

New rating criteria for psychiatric disabilities have been in 
effect since November 7, 1996.  The Board has interpreted the 
claim liberally employing the decision by the United States 
Court of Appeals for Veterans Claims (the Court), in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), which held that where a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  This Board will apply the version most favorable to 
the veteran.  However, in Rhodan v. West, 12 Vet. App. 55 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) noted that, where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court reasoned that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. 

The veteran's PTSD was originally assigned a 10 percent 
disability rating in accordance with the "old" criteria, in 
effect prior to November 7, 1996, pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9400.  Under the "old" criteria, a 
10 percent rating was warranted in cases of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment, albeit less than that for a 30 percent 
evaluation.  A 30 percent rating would be assigned when there 
was a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
or when psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  When the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

In an August 1998 rating decision, the RO assigned a 30 
percent evaluation to the service-connected PTSD in 
accordance with the "new" diagnostic criteria for 
psychiatric disorders, effective after November 7, 1996 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
the "new" criteria, a 30 percent evaluation will be 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411.  


II.  Factual Background

In a December 1995 statement, submitted by Donna M. Lindsey, 
it was reported that the veteran experienced flashbacks and 
became violent and depressed when he filled out his 
application for VA benefits.  

During a November 1996 VA PTSD examination, the examiner 
reported in detail the veteran's extensive in-service history 
with respect to his PTSD.  The veteran reported having 
difficulty with flashbacks, nightmares, avoidance thoughts, 
hypervigilance, insomnia, increased startle response, and 
some mild concentration problems.  The veteran denied having 
any problems with other anxiety disorders, depression, 
psychosis, or obsessive compulsive disorder symptoms.  The 
examiner reported that the veteran had some detachment and a 
mildly restricted affect.  With regards to the veteran's 
social history the examiner noted that the appellant lived 
with his girlfriend.  The veteran reported that the longest 
job that he had held was with a construction company.  He 
denied having a history of drug abuse and related that he 
would drink on the average a couple of beers every few days, 
but that he did not have any problems with alcohol.  

Mental status examination revealed that the veteran was 
"moderately groomed," agreeable, and cooperative.  His 
speech and behavior were normal.  The veteran indicated that 
his mood was "okay."  The veteran's affect was slightly 
constricted but was euthymic and appropriate to content.  His 
thoughts were logical and sequential and were negative for 
suicidal or homicidal ideation, hallucinations, paranoia or 
delusions.  The veteran was awake, alert, and oriented in all 
spheres.  The examiner indicated that the veteran had average 
intelligence, intact judgment, and good insight.  The 
veteran's memory was noted by the examiner to have been 
intact for immediate, short and long-term recall.  Axis One 
diagnoses of PTSD and rule out alcohol abuse were entered.  A 
Global Assessment Functioning (GAF) score of 65 was assigned.  
The examiner noted that the veteran was mildly to moderately 
impaired by his PTSD symptoms.  

During a June 1998 mental disorders examination, the 
veteran's in-service history was reported in detail by the 
examiner.  The veteran reported a social history similar to 
that noted during the November 1996 VA examination.  The 
veteran complained of nightmares once or twice a week, daily 
intrusive thoughts, and that he had problems with avoidance, 
detachment, and anhedonia.  The examiner noted that the 
veteran had significant problems with anger, which was 
demonstrated during the interview, as well as trouble with 
decreased sleep and concentration, increased startle response 
and hypervigilance.  The veteran indicated that he had never 
been treated for any general psychiatric reasons other than 
alcohol abuse during service and that he never been an 
inpatient or placed on medication.  

Mental status examination noted that the veteran displayed 
moderate to poor grooming.  He was found by the examiner to 
have been agreeable and cooperative at times, but at other 
times he was irritable and hostile.  The veteran's speech and 
behavior were unremarkable.  His mood was irritated, and his 
affect was anxious, mildly constricted, and irritated.  The 
veteran's thoughts were logical, sequential, and were 
unremarkable for suicidal or homicidal ideation, 
hallucinations, paranoia, delusions or obsessions.  The 
veteran was oriented in all spheres and his memory was intact 
for immediate, short and long term recall.  His attention and 
concentration were slightly decreased, his insight was 
limited, and his judgment was intact.  Axis One diagnoses of 
PTSD and a history of alcohol abuse were entered.  A GAF 
score of 45 was entered.  The examiner concluded that the 
veteran had moderate to severe impairment in his ability to 
relate to others, and in his ability to maintain and obtain 
gainful employment on a persistent and regular basis as a 
result of his PTSD related symptoms.  The examiner further 
indicated that his evaluation was consistent with the fact 
that the veteran was much more agreeable, easy going and 
stable prior to service as indicated by histories provided by 
both the veteran and former spouse.

III  Analysis

Upon reviewing the veteran's recent medical records, the 
Board finds that the degree of industrial and social 
impairment resulting from his PTSD has varied to such an 
extent during the pendency of this appeal that "staged" 
ratings, in accordance with Fenderson, are warranted.

The Board initially takes this opportunity to recognize that 
the veteran received the Air Medal, as well as the Purple 
Heart with oak leaf cluster during his combat service in 
Vietnam.  As service connection has been granted for PTSD, 
however, the only question before the Board is what 
evaluation is warranted for the period from December 7, 1995.  
In this regard, following a review of the evidence of record, 
the Board finds that a 50 percent rating for the veteran's 
PTSD is warranted on and after June 13, 1998.

In reaching the foregoing conclusion, all of the evidence 
reveals that the veteran continues to suffer from PTSD 
related symptoms such as nightmares, flashbacks, and 
avoidance behavior.  In addition, during the June 1998 VA 
examination, the examiner concluded that the veteran had 
moderate to severe social and industrial impairment.  
Finally, during the June 1998 VA examination, the veteran was 
assigned a GAF score of 45.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 45 reflects 
serious impairment or serious impairment in social, 
occupational or school functioning.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

Overall, the Board is of the opinion that the most recent 
clinical evidence reflects that the veteran's PTSD symptoms 
cause occupational and social impairment with reduced 
reliability and productivity effective from June 13, 1998, 
the date of the recent VA examination reflecting an increase 
in the severity of the PTSD.  However, inasmuch as neither 
severe social and industrial impairment, nor occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood is 
shown, a rating in excess of 50 percent is not warranted 
under the "old" or "new" criteria for rating psychiatric 
disorders has not been demonstrated.  In this regard, the 
veteran is able to work periodically, he is able to maintain 
a relationship with his girlfriend with whom he shares a 
living arrangement, and he shows intact judgment, and good to 
limited insight.  Thus, a rating in excess of 50 percent is 
not warranted for any period of time on or after June 13, 
1998.  Simply put, there is neither evidence of severe social 
and industrial impairment, nor evidence of occupational and 
social impairment with deficiencies in areas such as work, 
school, family relations, judgment, thinking or mood to 
warrant an evaluation in excess of 50 percent on or after 
June 13, 1998.  

Accordingly, to the extent that a 50 percent evaluation is 
assigned, the benefit sought on appeal is allowed. 


ORDER

For the period from December 7, 1995 to June 12, 1998, the 
criteria for an evaluation in excess of 10 percent is denied.  
For the period from June 13, 1998, to the present a 50 
percent evaluation is granted subject to the law and 
regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

